Citation Nr: 0728185	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss, to 
include as secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
atopic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1971 to 
September 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2006.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran failed to report for his scheduled VA 
examination; the record does not contain a current diagnosis 
of hearing loss for VA purposes.

2.  The veteran's service-connected atopic dermatitis affects 
20 percent of the entire body but does not affect more than 
40 percent of the entire body or 40 percent of exposed areas, 
and has not required constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past twelve month period. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2006).

2.  The criteria for entitlement to a disability evaluation 
of 30 percent, but no higher, for the veteran's service-
connected atopic dermatitis have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).
  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in March 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA, 
effectively informing the veteran to submit any relevant 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, a 
letter dated in December 2006 advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and identified VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also scheduled for VA examinations. 38 C.F.R. 
§ 3.159(c)(4).  While the veteran did not report for his 
scheduled VA examinations, after a telephone conversation 
with the veteran, a medical opinion was rendered regarding 
the severity of the veteran's atopic dermatitis.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The veteran contends that he suffers from hearing loss which 
results from his service-connected atopic dermatitis.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

 Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. The intended effect of this amendment is to 
conform VA regulations to the Allen decision. 71 Fed. Reg. 
52,744 (Sept. 7, 2006).  Since VA has been complying with 
Allen since 1995, the regulatory amendment effects no new 
liberalization or restriction in this appeal.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

The Board notes while VA treatment records indicate that the 
veteran complained that stuff was growing in his ears, that 
his hearing was getting worse, that he had pain and drainage 
in his left ear occasionally, and that he was beginning to 
suffer hearing loss bilaterally due to extensive eruptions in 
the ear canals, there are no audiometry findings in the 
record establishing that the veteran, in fact, has hearing 
loss to an extent recognized as a disability for VA purposes, 
as defined by 38 C.F.R. § 3.385. 

As such, the record does not show a current diagnosis of 
hearing loss.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation such 
that a claimant must first have a disability to be considered 
for service connection.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Thus, despite the veteran's complaints of 
hearing loss and a November 2001 treatment record's objective 
finding of well-healed scars in the ear canals, proper 
testing according to 38 C.F.R. § 3.385 to determine whether 
the veteran currently has a hearing disability for the 
purpose of VA regulations has not been performed.  As noted 
above, the veteran failed to report for a VA examination. As 
such, 38 C.F.R. § 3.655 instructs that for an original claim 
when a veteran fails to report, the claim shall be rated 
based upon the evidence of record.  

In the absence of competent medical evidence that hearing 
loss exists and that it was caused by or aggravated by either 
the veteran's military service or service-connected 
disability, the criteria for establishing service connection 
for hearing loss have not been established.  38 C.F.R. §§ 
3.303, 3.385. 

III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's atopic dermatitis is currently rated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806.  The veteran's specific disability 
is not listed on the Rating Schedule, and the RO assigned 
Diagnostic Code 7899 pursuant to 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded with the first two numbers from that 
part of the schedule most closely identifying the body part 
or system and "99."  See 38 C.F.R. § 4.20 (2006).  The RO 
determined that the most closely analogous diagnostic code is 
38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or 
eczema.

Diagnostic Code 7806 provides that for dermatitis or eczema, 
a 10 percent evaluation is warranted with at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted with 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  The highest rating of 60 percent is warranted when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affect, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).

The veteran filed his claim for an increased rating for his 
service-connected atopic dermatitis in February 2003.  In 
determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997).  The record includes an October 2001 VA 
examination and VA treatment records from November 2001 to 
April 2004.  

The October 2001 VA examiner noted that the veteran 
complained that the discomfort not only affected his arms in 
the antecubital spaces but occasionally affected his ears and 
his feet.  Physical examination revealed erythematous oozing-
type rash on his antecubital fosses times 8 centimeters, 
erythema noted on the forearm bilaterally medial aspect, and 
a 2 x 2 centimeter rash located on his great toe that 
appeared to be oozing serous fluid.  

In November 2001 the veteran presented with a history of 
intermittent pruritic, scaly, erythematous eruptions in the 
antecubital flexor creases, ears, superior eyelids, and 
dorsal aspect of feet and complaints of pruritis in web 
spaces of hands and feet.  Physical examination revealed 
extensive scarring in both forearm creases with 4-inch ovoid, 
weeping, tender, erythematous plaque on left side.  
Assessment was atopic dermatitis.  In June 2003, the veteran 
complained that he was unable to sleep due to burning pain of 
dermatitis.  In March 2004, the veteran telephoned with 
complaint that his dermatitis was draining and that the 
topical creams aggravated the symptoms.  In April 2004, the 
veteran presented with complaints of recent flare-up on right 
arm.  Physical examination revealed an erythematous area 3 x 
5 inches on the lower part of the right arm just above the 
antecubital fossa.  There was mild weeping in some area.  The 
veteran said that it itched and burned.  The veteran stated 
that he did not use the creams prescribed because they did 
not help.  Assessment was chronic recurrent atopic dermatitis 
with flare-up.  

The veteran was scheduled for a VA examination in February 
2007.  He failed to report for this examination; however, the 
VA examiner spoke with the veteran on the telephone.  In that 
interview, the veteran stated that flare-ups occurred 
approximately one time per month lasting about a week, and 
because he had had such poor success with any medications, he 
had not used any medications for the past two years.  The 
veteran stated that heat worsened the rash and his experience 
had been to simply ride out the symptoms and they would 
disappear within approximately a week.  The veteran 
complained of a burning pain in the areas of dermatitis which 
included the antecubital areas, hands, feet, forehead around 
the eyes, and the external auditory canals.  

The VA examiner reviewed the claims file.  He noted that the 
veteran was released from active duty with a medical 
discharge due to an ongoing dermatitis.  The VA examiner 
noted that the veteran's service medical records indicated a 
history of multiple allergies in childhood but that he had no 
skin rashes for several years prior to entering the service.  
In service, the veteran began to develop dermatitis on his 
forearms, about his face and eyes, and his feet.  He was 
treated with many topical medications which included cortical 
steroid creams and medication for fungus infection.  The VA 
examiner noted that the diagnosis through the years by at 
least three dermatologists had been atopic dermatitis, and it 
was noted that the veteran had a history of atopy in his own 
medical circumstances as well as a family history of atopy.

The VA examiner noted that the veteran stated that he had 
used cortical steroids orally in the past but had not used 
them in recent years due to his having diabetes and being 
unable to use steroids.  The examiner noted that the course 
of the veteran's skin problem was intermittent and it was not 
believed to be progressive, but rather stable, with one week 
episodes out of about every month.  No treatment had been 
used for the past two years.  There were no systemic symptoms 
such as fever or weight loss.  There were no malignant 
neoplasms or benign neoplasms or urticaria.

The examiner diagnosed atopic eczema, involving the dorsum of 
the feet, the antecubital areas, forearms and hands, upper 
face with eyebrow involvement, and external auditory canal 
involvement.  The examiner stated, "If one considers that 
the forearms and feet are not exposed areas of the body, it 
is estimated that this veteran has 20 percent of involvement 
of his body as a whole, 10 percent involvement of the exposed 
areas - face, ears and eyebrows."  

Based on the evidence of record, the Board finds that a 30 
percent rating for the veteran's atopic dermatitis is 
warranted.  Although the VA examiner relies on the veteran's 
oral report by telephone, the examiner based his conclusion 
on the oral report together with a complete review of the 
record which includes previous complaints of breakouts of 
dermatitis on forearms, ears, eyelids, feet, and hands.  It 
is clear from the evidence that the veteran's skin disability 
is recurrent, with periods of exacerbation and remission.  
Thus, the Board has given consideration to evidence which 
reflects symptomatology during periods of flare-ups.  The 
Board, therefore, finds that a 30 percent rating under the 
provisions of Diagnostic Code 7806 is warranted.

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent.  There is no 
persuasive evidence of record that the veteran's atopic 
dermatitis affects 40 percent or more of the body or exposed 
areas or that the veteran requires constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.

      
ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to an evaluation of 30 percent, but not greater, 
for atopic dermatitis is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


